Exhibit 10.01

 



SEVION THERAPEUTICS, INC.

 

PROMISSORY NOTE

 

      Issuance Date: November 10, 2016       Maturity Date: November 10, 2017

 

For value received, Sevion Therapeutics, Inc., a Delaware corporation (the
“Company”) hereby promises to pay the Lender the Principal Amount (each as set
forth on the signature page hereto), plus any accrued but unpaid Interest (as
defined below). This Note is one of a series of Notes issued to certain
investors (this Note, together with such other Notes, shall be collectively
referenced herein as the “Notes”) by the Company in an aggregate principal
amount of Three Hundred Thousand Dollars ($300,000).

 

1.       Interest; Payments.

 

1.1       Simple interest on the unpaid Principal Amount shall accrue at the
rate of 5% per annum (“Interest”) and will begin to accrue upon the Issuance
Date. Interest shall be calculated based on a 365-day year and charged for the
actual number of days elapsed.

 

1.2       All payments of the Principal Amount and Interest shall be in lawful
money of the United States of America. All payments shall be applied first to
accrued Interest, and thereafter to the Principal Amount. If any payments on
this Note become due on a Saturday, Sunday or a federal public holiday, such
payment shall be made on the next succeeding business day and such extension of
time shall be included in computing Interest in connection with such payment.

 

1.3       This Note shall be registered on the books of the Company, which shall
be kept by it at its principal office for that purpose and shall be transferable
only on said books by the registered Lender hereof in person or by the
registered Lender’s duly authorized attorney upon surrender of this Note
properly endorsed, and only in compliance with the provisions of the preceding
paragraph.

 

2.       Representations and Warranties of the Company

 

2.1       Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has the requisite corporate power to own and operate its
properties and assets and to carry on its business as now conducted and as
proposed to be conducted.

 

2.2       Corporate Power. The Company has all requisite corporate power to
execute, deliver and to carry out and perform its obligations under the terms of
this Note. The Company represents and warrants that, upon the execution and
delivery of this Note, this Note will be a valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

3.       Representations And Warranties Of The Lender.

 

3.1       Authority of Lender. The Lender represents and warrants that it has
all necessary right and authority under all applicable provisions of law to
execute and deliver this Note.

 

3.2       No “Bad Actor”. No “bad actor” disqualifying event described in Rule
506(d)(1) of the Act (a “Disqualification Event”) is applicable to the Lender.

 



 

 

  

4.       Default; Remedies.

 

4.1       Each of the following shall constitute an event of default (each, an
“Event of Default”) under this Note:

 

(a)       The Company shall fail to pay (i) when due any Principal Amount or
Interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note on the date due and such payment shall not have
been made within five days of the Company’s receipt of the Lender’s written
notice to the Company of such failure to pay;

 

(b)       The Company shall fail to observe or perform any other covenant,
obligation, condition or agreement contained this Note and (i) such failure
shall continue for 15 days, or (ii) if such failure is not curable within such
15-day period, but is reasonably capable of cure within 30 days, either (A) such
failure shall continue for 30 days or (B) the Company shall not have commenced a
cure in a manner reasonably satisfactory to Lender within the initial 15-day
period;

 

(c)       The Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
general assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

 

(d)       An involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within thirty (30) days) under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of the Company;

 

(e)       The disposition or encumbrance of the Company’s assets, including, but
not limited to, the grant of a license with regard to the Company’s intellectual
property; or

 

(f)       The Company’s stockholders or board of directors affirmatively vote to
liquidate, dissolve, or wind up the Company or the Company otherwise ceases to
carry on its ongoing business operations.

 

4.2       Upon the occurrence and during the continuance of any Event of
Default, all unpaid Principal Amount on this Note, accrued and unpaid Interest
thereon and all other amounts owing hereunder shall, at the option of the
Lender, and, upon the occurrence of any Event of Default pursuant to Sections
4.1 (c), (d) or (e) of this Note, automatically, be immediately due, payable and
collectible by Lender pursuant to applicable law. Lender shall have all rights
and may exercise all remedies available to it under law, successively or
concurrently.

 

5.       Ranking; Covenants. The Notes shall be unsecured and rank on parity
with all unsecured indebtedness of the Company existing as of the Issuance Date.
At all times while this Note remains outstanding, the Company shall not incur
any indebtedness for borrowed money which is either (a) not subordinated to this
Note or (b) secured by the assets of the Company.

 

6.       Prepayment. The Company may prepay the outstanding Principal Amount and
any accrued by unpaid Interest under this Note prior to the Maturity Date
without the consent of the Lender.

 

7.       Waiver; Payment Of Fees And Expenses. The Company waives presentment
and demand for payment, notice of dishonor, protest and notice of protest of
this Note, and shall pay all costs of collection when incurred, including,
without limitation, reasonable attorneys’ fees, costs and other expenses. The
right to plead any and all statutes of limitations as a defense to any demands
hereunder is hereby waived to the full extent permitted by law. No delay by
Lender shall constitute a waiver, election or acquiescence by it.

 



 

 

  

8.       Transaction Fees and Expenses. The Company and the Lender shall pay
their own costs and expenses in connection with the preparation, execution and
delivery of this Note and the other transaction documents.

 

9.       Cumulative Remedies. Lender’s rights and remedies under this Note shall
be cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the UCC, by law or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver of such Event of
Default or the waiver of any other Event of Default.

 

10.       Miscellaneous.

 

10.1       Governing Law. The terms of this Note shall be construed in
accordance with the laws of the State of Delaware, as applied to contracts
entered into by Delaware residents within the State of Delaware, and to be
performed entirely within the State of Delaware.

 

10.2       Successors and Assigns; Assignment. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. Neither party may assign this Note or delegate any
of its rights or obligations hereunder without the written consent of the other
party.

 

10.3       Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting the Note.

 

10.4       Notices. All notices or other communications required or permitted
hereunder shall be in writing and faxed, e-mailed, mailed or delivered to each
party at the respective addresses of the parties as set forth in this Section
10.4. All such notices and communications will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile or electronic mail (with receipt of
appropriate confirmation), (iv) one business day after being deposited with an
overnight courier service of recognized standing or (v) four days after being
sent by registered or certified mail, return receipt requested. All
communications shall be sent to the Lender at the address, facsimile number, or
e-mail address set forth on the signature page hereto, or if to the Company, to
it at 10210 Campus Point Drive, Suite 150, San Diego, California 92121, Attn:
David Rector (or to such other address or e-mail address as the Lender or the
Company by notice to the other party) with a copy (which shall not constitute
notice) to Morgan, Lewis & Bockius LLP, 502 Carnegie Center, Princeton, NJ
08540, Attn: Emilio Ragosa, Esq.

 

10.5       Amendment; Modification; Waiver. This Note (and the other Notes) may
be amended, modified or waived with the written consent of the Company and the
holders of a majority of the outstanding principal amount of the Notes.
Notwithstanding the foregoing, no amendment or waiver of any provision of any
Notes (i) shall be affected unless all Notes are treated similarly and not
disproportionately, and (ii) shall not be binding on the Company (unless
consented to in writing by the Company) if such amendment or waiver would
increase the financial obligations of the Company under this Note (regardless of
whether such amendment or waiver applies identically to all other Notes).

 



 

 

  

10.6       Usury. In the event any Interest is paid on this Note which is deemed
to be in excess of the then legal maximum rate, then that portion of the
Interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of the Principal Amount and applied against the
Principal Amount of this Note.

 

10.7       Counterparts. This Note may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Promissory Note as of
the day and year first written above.

 

LENDER   SEVION THERAPEUTICS, INC.             Signature   Signature

 

 

 

  David Rector Printed Name   Printed Name

 

 

  Chief Executive Officer Address Line 1   Title

 

 

 

    Address line 2    

 

 

 

   

Address line 3

 

 

$

    Principal Amount    



 



[Signature Page to November 2016 Promissory Note]